MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                       FILED
      regarded as precedent or cited before any                              Feb 13 2020, 11:34 am

      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
      the defense of res judicata, collateral                                    Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      A. David Hutson                                           Curtis T. Hill, Jr.
      Hutson Legal                                              Attorney General of Indiana
      Jeffersonville, Indiana
                                                                Courtney L. Abshire
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      M.P.,                                                     February 13, 2020
      Appellant-Defendant,                                      Court of Appeals Case No.
                                                                19A-JV-1754
              v.                                                Appeal from the Clark Circuit
                                                                Court
      State of Indiana,                                         The Honorable Vicki Carmichael,
      Appellee-Plaintiff                                        Judge
                                                                Trial Court Cause No.
                                                                10C04-1709-JD-240



      May, Judge.

[1]   M.P. appeals the modification of his placement in the Indiana Department of

      Correction (“IDOC”). He argues the juvenile court abused its discretion by


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020               Page 1 of 8
      failing to provide any written findings or conclusions that the more restrictive

      placement was justified by the interests of community safety or M.P.’s best

      interests. Although the juvenile court violated its statutory obligation to

      provide findings and conclusions, we affirm because the error was harmless

      under the facts and circumstances herein. 1



                                Facts and Procedural History
[2]   On October 4, 2017, the State alleged M.P. was a delinquent based on his

      commission of acts that would constitute Class A misdemeanor dangerous

      possession of a firearm 2 and, if committed by an adult, Class A misdemeanor

      carrying a handgun without a license. 3 On November 14, 2017, M.P. entered a

      plea agreement pursuant to which he would admit he was delinquent for

      committing an act that would be carrying a handgun without a license and the

      State would dismiss the dangerous possession of a firearm charge. The juvenile

      court adjudicated M.P. a delinquent, ordered a one-year commitment to the

      IDOC Youth Division, and suspended that commitment to probation.


[3]   On November 22, 2017, M.P. began probation. M.P. was ordered to obey the

      rules of probation and signed an agreement stating he understood that if he




      1
        Nevertheless, we remind the trial court of its obligation to enter such findings in juvenile cases and expect
      this error will not recur.
      2
          Ind. Code § 35-47-10-5(a).
      3
          Ind. Code § 35-47-2-1(e).


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020                     Page 2 of 8
      violated “any conditions of probation [his] suspended commitment to the

      [IDOC] Youth Division could be executed and [he] could be committed to the

      [IDOC] Youth Division . . . .” (Appellant’s App. Vol. II at 50.) M.P.’s mother

      signed the same agreement. She consented to Probation Officers visiting M.P.’s

      home and acknowledged that she could be held in contempt if she failed to

      make reasonable efforts to help M.P. complete the terms of his probation. Of

      these rules, three are relevant to the case before us:


              2. You shall report to the Probation Department as directed.
              Missed appointments are a violation of your probation.
              3. You shall allow visits from Probation Officers at school and
              home.


                                                      *****


              6. You shall notify your Probation Officer of any change in
              school, employment, or telephone number within 24 hours of
              such change.


      (Id. at 49.)


[4]   On December 27, 2017, M.P. missed his intake appointment. On March 1,

      2018, and March 15, 2018, M.P. missed his probation appointments. Between

      July 10 and July 12, 2018, M.P.’s case manager reached out to M.P.’s mother

      multiple times via text and call, but M.P.’s mother did not respond. On July

      12, 2018, M.P.’s probation case manager visited M.P.’s home, but no one let

      him in. That same day, M.P.’s mother texted the case manager to let him know

      that she had forgotten to update him with her new number. On August 6, 2018,

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020   Page 3 of 8
      the case manager petitioned for modification of disposition with the

      recommendation that a “long term residential placement would be in the best

      interest of the family and the safety of [M.P].” (Id. at 131.)


[5]   On August 7, 2018, the trial court issued an arrest warrant for M.P. On August

      21, 2018, the arrest warrant was served on M.P. On August 22, 2018, M.P.

      appeared in court. On September 14, 2018, the trial court found M.P. in

      violation of his probation and ordered him to complete a residential program at

      Gibault Children’s Services. On May 8, 2019, the juvenile court held a

      regularly-scheduled review hearing, during which evidence was presented about

      M.P.’s failures to follow Gibault’s rules, and the court sent M.P. back to

      Gibault on the condition that he abide by the rules of the residential program.

      While at Gibault, M.P. was involved in a physical altercation and his chart

      accumulated thirty-nine incident reports. As a result, Gibault declined to

      continue to house M.P., and on May 29, 2019, the juvenile court decided to

      hold M.P. at the Clark County Juvenile Detention Center until another

      placement could be identified.


[6]   On May 31, 2019, the State filed a verified petition for modification of

      dispositional decree and asked that M.P. “be sentenced to the [IDOC] Youth

      Services Division.” (Appellant’s App. Vol. III at 33.) On June 5, 2019, the

      juvenile court ordered M.P. remain at the county’s detention center while the

      State looked for other placement alternatives. On June 12, 2019, M.P. admitted

      violating the terms of probation, and the court ordered him to remain in

      detention until the next hearing. On July 1, 2019, the juvenile court followed

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020   Page 4 of 8
      the recommendation of the Probation Department and placed M.P. at the

      Youth Services Division of the IDOC.



                                 Discussion and Decision
[7]   A juvenile court is accorded wide latitude and great flexibility in its dealings

      with juveniles. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). The

      disposition of a juvenile adjudicated a delinquent is a matter committed to the

      juvenile court’s discretion, subject to the statutory considerations of the child’s

      welfare, community safety, and the policy favoring the least harsh disposition.

      J.S. v. State, 110 N.E.3d 1173, 1175 (Ind. Ct. App. 2018), trans. denied. We

      review a trial court’s disposition and modification thereof for an abuse of

      discretion, which occurs if the decision is clearly against the logic and effect of

      the facts and circumstances before it or the reasonable inferences that may be

      drawn therefrom. Id. In determining whether a court has abused its discretion,

      we neither reweigh evidence nor judge witness credibility. Id.


[8]   When issuing a delinquent’s dispositional decree, the juvenile court shall issue

      “written findings and conclusions” concerning the child’s care, treatment,

      rehabilitation, or placement; parental participation in the plan; efforts made to

      prevent the child’s removal from the parent; family services offered; the court’s

      reasons for its disposition; and whether the child is a dual status child under

      Indiana Code article 31-41. Ind. Code § 31-37-18-9(a)(1)-(6); and see Ind. Code

      § 31-37-22-3(b) (extending these requirements to modification of a dispositional

      decree). M.P.’s sole challenge to the juvenile court’s modification order is that

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020   Page 5 of 8
       the juvenile court did not issue written findings, conclusions, or any sort of

       order explaining its reasons for placing him at the IDOC. M.P. claims the court

       abused its discretion when it ordered a more restrictive placement without

       written findings supporting the IDOC being “in the juvenile’s best interest or

       consistent with community safety.” (Appellant’s Br. at 12.)


[9]    The juvenile court did not make specific findings as required by Indiana Code

       section 31-37-18-9. Ind. Code § 31-37-22-3(b). Though we agree the court

       erred, we hold the error was harmless. Harmless error is “‘an error that does

       not affect the substantial rights of a party.’” Rosales v. State, 3 N.E.3d 1014,

       1019 (Ind. Ct. App. 2014) (quoting Lander v. State, 762 N.E.2d 1208, 1213 (Ind.

       2002)). No error in anything omitted by the trial court “is ground for granting

       relief or reversal on appeal where its probable impact, in light of all the evidence

       in the case, is sufficiently minor so as not to affect the substantial rights of the

       parties.” Ind. App. R. 66.


[10]   In our case, the probation file highlights several times M.P., in his mother’s

       care, violated terms of probation:


               Juvenile violated terms of probation by missing probation
               appointments:
                  • December 27, 2017 missed intake appointment.
                     Attempted to call and voicemail box was full, mailed letter
                     with new appointment.
                  • March 1, 2018 missed intake appointment-no call/no
                     show. Called mother, T.H. to reschedule.
                  • March 15, 2018 missed appointment-no call/no show.
                     Called mother to reschedule.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020   Page 6 of 8
               Juvenile violated terms of probation by non-compliance with
               service provider:
                  • On 07/10/18 Case Manager, Lance Lofton reached out to
                      [mother] via text to meet with her and M[.P.]. No
                      response.
                  • On 07/11/18 CM Lofton reached out to [mother] via text
                      with no response.
                  • CM Lofton would like to note that there were also
                      multiple phone calls made to [mother] in attempts to set
                      up an appointment, but service was disconnected.
                  • On 07/12/18 from 8:30 a.m. to 8:45 a.m. CM Lofton
                      went by the house this morning to meet with [mother] and
                      [M.P.] and no one answered the door. CM Lofton stood
                      and knocked, someone opened the curtains twice to peek
                      out, however, no one came to the door to answer. Later
                      that morning at 9:21 [mother] texted from an unidentified
                      new number that she retrieved [CM Lofton’s] card from
                      inside the door and forgot to update [CM Lofton] with her
                      new number and that the previous number was not in use.


       (Appellant’s App. Vol. II at 93.) We cannot infer the trial court erred by

       declining to return M.P. to his mother when he did not comply with the terms

       of his probation while in his Mother’s care.


[11]   When the court placed M.P. in a long-term residential placement, M.P. was

       involved in a physical altercation and was the subject of thirty-nine incident

       reports. Said incidents put M.P. into custody while the probation officer looked

       into seven recommended residential placement facilities to place M.P. Each

       facility could not accept M.P. into its program because “they were concerned

       for his safety as well as the safety of the other [residents].” (Tr. Vol. II at 34.)


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020   Page 7 of 8
       Consequently, the court had no other choice than to place M.P. in the IDOC.

       We simply cannot ignore the multiple times M.P. violated the terms of his

       previous placements and reverse the juvenile court’s dispositional order for its

       omission of findings when the record reveals the court was correct to conclude

       that placement in IDOC was in M.P.’s best interests. See Madaras v. State, 425

       N.E.2d 670, 672 (Ind. Ct. App. 1981) (concluding that while “the court’s failure

       to make findings was clearly error,” reversal and remand to require court to

       detail its reasons for disposition would “serve no purpose” in light of conclusion

       that trial court’s disposition was indeed proper “and Madaras has already

       served her sentence”).



                                               Conclusion
[12]   We admonish the court to include the compulsory written findings and

       conclusions when issuing a delinquent’s dispositional decree. Nonetheless, the

       juvenile court’s omission, in light of the specific facts of this case, is not

       reversible error. The court’s modification of M.P.’s dispositional order is

       affirmed.


[13]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-1754 | February 13, 2020   Page 8 of 8